Norton, J.
This case is before us on appeal from the *478judgment of the St.. Louis court of appeals affirming the judgment of tire circuit court of the city of St. Louis in dismissing the bill of plaintiffs, seeking to enjoin defendants from selling certain real estate which had been conveyed by deed of trust to defendant Hull, to secure the payment of a certain note for $1,500 therein described. After investigating the points relied upon by counsel for reversal, and the facts as disclosed by the evidence, we have reached the same conclusion arrived at by the court of appeals, and, for the reasons given by that court in its opinion, reported in 9 Mo. App. 30, affirm the judgment.
All concur.